DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-14, 17, 18, 20-33, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a drive piece able for being driven in rotation about the longitudinal axis X of the cartridge by the motorized drive mechanism of the dispenser, the drive piece comprising a dispensing endpiece defining an outlet channel through which the base product leaves the cartridge, this outlet channel opening out at the outside of the dispenser or near the external surface thereof via a dispensing orifice, the drive piece capping and gripping the head of the cartridge, wherein when the drive piece is driven in rotation about the longitudinal axis X of the cartridge by the motorized drive mechanism of the dispenser, the rotation of the drive piece is transmitted to the head of the cartridge, which can turn relative to the body and -2-Application No. 16/751,873 drive the hollow screw in order to dispense the base product contained in the cartridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754